     Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 1 of 7 PageID #: 407



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ROBERT SIZEMORE, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:19-cv-00704

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       Pending before the Court is Defendants Allstate Vehicle and Property Insurance Company

and Allstate Property and Casualty Insurance Company’s (collectively “Defendants”) Motion to

Dismiss. (ECF No. 4.) For the reasons discussed more fully below, the Court GRANTS

Defendant’s motion.

                                       I.      BACKGROUND

       Plaintiffs Robert Sizemore and Charolette Sizemore (collectively “Plaintiffs”) filed this

case after Defendants denied coverage for a fire loss for both Plaintiffs’ home and two automobiles.

(ECF No. 1–1 at 4.) On May 17, 2018, Plaintiffs’ home and two automobiles suffered fire

damage. (Id.) At the time of the fire, Plaintiffs allege their home was insured under a House and

Home Insurance Policy and their vehicles were insured under an automobile insurance policy both

issued by Defendants. (Id.) After Plaintiffs reported the fire loss, they allege Defendants sent an


                                                 1
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 2 of 7 PageID #: 408



agent to inspect the damage; retained an expert to review the residence; examined Plaintiffs under

oath; and advised Plaintiffs that coverage would not be afforded for the loss because the fire was

determined to not be accidental. (Id. at 4–5.) Plaintiffs allege Defendants determined that the

fire was a result of intentional or criminal acts by Plaintiffs. (Id. at 5.)

        On October 4, 2019, Defendants filed their Motion to Dismiss. (ECF No. 4.) Plaintiffs

did not respond. As such, this motion is fully briefed and ripe for adjudication.

                                    II.     STANDARD OF REVIEW

        A motion to dismiss for failure to state a claim upon which relief may be granted tests the

legal sufficiency of a civil complaint. Fed. R. Civ. P. 12(b)(6). A plaintiff must allege sufficient

facts, which, if proven, would entitle him to relief under a cognizable legal claim. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 554–55 (2007). A case should be dismissed if, viewing the well-

pleaded factual allegations in the complaint as true and in the light most favorable to the plaintiff,

the complaint does not contain “enough facts to state a claim to relief that is plausible on its face.”

Id. at 570. In applying this standard, a court must utilize a two-pronged approach. First, it must

separate the legal conclusions in the complaint from the factual allegations. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Second, assuming the truth of only the factual allegations, the court

must determine whether the plaintiff’s complaint permits a reasonable inference that “the

defendant is liable for the misconduct alleged.”         Id.   Well-pleaded factual allegations are

required; labels, conclusions, and a “formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555; see also King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016) (“Bare legal conclusions ‘are not entitled to the assumption of truth’ and are insufficient to

state a claim.” (quoting Iqbal, 556 U.S. at 679)). A plaintiff’s “[f]actual allegations must be


                                                   2
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 3 of 7 PageID #: 409



enough to raise a right to relief above the speculative level,” thereby “nudg[ing] [the] claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 555, 570.

                                         III.    DISCUSSION

       Plaintiffs’ Amended Complaint alleges the following three causes of action: (1) breach of

contract; (2) breach of implied covenant of good faith and fair dealing; and (3) violation of the

Unfair Claims Settlement Practices Act under West Virginia Code § 33-11-4(9). (ECF No. 1–1

at 5–7.) Defendants challenge all three counts. Each argument is addressed in turn.

             A. Count I For Breach of Contract

       Defendants contend that the Complaint fails to state a claim for breach of contract. (ECF

No. 5 at 4.) To succeed on a breach of contract claim, the party must prove the existence of a

contract, a breach or violation of that contract, and damages resulting from the breach. See

Wetzel Cty. Sav. & Loan Co. v. Stern Bros., 195 S.E.2d 732, 736 (W. Va. 1973).

       Here, Plaintiffs make only a conclusory statement that Defendants breached their contract

with Plaintiffs. (ECF No. 1–1 at 5.) The Complaint provides no factual statements to support

this conclusion. This allegation is exactly the type of bare legal conclusion that this Court is

prohibited from considering under Twombly and Iqbal and its progeny. See Nemet Chevrolet,

Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citing Iqbal, 556 U.S. at

676) (“[L]egal conclusions, elements of a cause of action, and bare assertions devoid of further

factual enhancement fail to constitute well-pled facts for Rule 12(b)(6) purposes.”).

       Plaintiffs do allege that Defendants sent an agent to inspect the damage to their home;

retained an expert to review the residence; examined Plaintiffs under oath; and then advised

Plaintiffs that coverage would not be afforded for the loss because the fire was not accidental but

was instead the result of intentional or criminal acts by Plaintiffs. (Id. at 4–5.) After separating
                                                  3
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 4 of 7 PageID #: 410



the legal conclusions in the Complaint from the factual allegations and assuming the truth of those

factual allegations, Plaintiffs’ Complaint does not permit a reasonable inference that Defendants

breached their contract with Plaintiffs.     According to the plain language of the Complaint,

Defendants investigated the claim and then determined Plaintiffs intentionally caused the fire at

their own home. Plaintiffs fail to allege that they did not intentionally set the fire or that

Defendants’ conclusion was in any way incorrect or untrue. The Court must therefore assume

that Plaintiffs did intentionally set fire to their home and Defendants denied coverage on that basis.

Further, Plaintiffs point to no contractual provisions that require coverage under this circumstance.

         However, Plaintiffs do allege that they were not provided a copy of the investigation report

and that the adjuster advised Plaintiffs they would receive stipend money for housing during the

pendency of Defendants’ investigation but Defendants never provided the money. However,

Plaintiffs again fail to allege that these failures violated the contract between the parties. Thus,

Plaintiffs have failed to allege any facts that would allow this Court to conclude that Defendants

breached their contract with Plaintiffs when they did not provide coverage for Plaintiffs’ claims.

Accordingly, Count I of the Complaint for breach of contract is DISMISSED for failure to state a

claim.

              B. Count II For Breach of Implied Covenant of Good Faith and Fair Dealing

         Next, Defendants argue the Complaint fails to state a claim for breach of good faith and

fair dealing because no improper conduct is alleged. (ECF No. 5 at 5.) In West Virginia, an

insured may file a first–party statutory bad faith action against his or her insurer for failure to use

good faith in settling a claim filed by the insured. State ex rel. State Auto Prop. Ins. Companies

v. Stucky, 806 S.E.2d 160, 165 (W. Va. 2017); Goff v. Penn Mut. Life Ins. Co., 729 S.E.2d 890,


                                                  4
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 5 of 7 PageID #: 411



893 (W. Va. 2012). However, a claim for breach of good faith “does not provide a cause of action

apart from a breach of contract claim.” Gaddy Eng'g Co. v. Bowles Rice McDavid Graff & Love,

LLP, 746 S.E.2d 568, 578 (W. Va. 2013) (quoting Highmark West Virginia, Inc. v. Jamie, 655

S.E.2d 509, 514 (W. Va. 2007).

         Because Plaintiffs have failed to allege a claim for breach of contract, Plaintiffs’ claim for

breach of good faith and fair dealing must also fail. The West Virginia Supreme Court of Appeals

“has declined to recognize an independent claim for a breach of the common law duty of good

faith and has instead held that such a claim sounds in breach of contract.” Id. (quoting Corder v.

Countrywide Home Loans, Inc., No. 2:10–0738, 2011 WL 289343 at *3 (S.D. W. Va. 2011).

Thus, a claim for breach of good faith and fair dealing must be alleged with a claim for breach of

contract or not at all because it cannot exist on its own. Accordingly, Count II of the Complaint

for breach of implied covenant of good faith and fair dealing is DISMISSED for failure to state a

claim.

              C. Count III For Violation of the West Virginia Unfair Trade Practices Act

         Defendants argue the Complaint also fails to state a claim for violation of the West Virginia

Unfair Trade Practices Act (“the Act”) because Plaintiff has offered no information or factual

allegations to support the claim. (ECF No. 5 at 5.) The Act regulates trade practices in insurance

and proscribes a host of unfair methods of competition and acts or practices deemed to be unfair

or deceptive. See W. Va. Code § 33–11–1 et seq. Specifically, Section 33–11–4(9) of the Act

provides a list of fifteen prohibited claim settlement practices which should not be committed or

performed “with such frequency as to indicate a general business practice.” To allege a cause of

action under Section 33–11–4(9) “[m]ore than a single isolated violation . . . must be shown in


                                                   5
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 6 of 7 PageID #: 412



order to meet the statutory requirement of an indication of ‘a general business practice” . . . .”

Jenkins v. J. C. Penney Cas. Ins. Co., 280 S.E.2d 252, 253 (W. Va. 1981), overruled on other

grounds by State ex rel. State Farm Fire & Cas. Co. v. Madden, 451 S.E.2d 721 (W. Va. 1994).

Specifically, to maintain a cause of action under this Section for the settlement of a single insurance

claim,

         the evidence should establish that the conduct in question constitutes more than a
         single violation of W.Va. code § 33–11–4(9), that the violations arise from separate,
         discrete acts or omissions in the claim settlement, and that they arise from a habit,
         custom, usage, or business policy of the insurer, so that, viewing the conduct as a
         whole, the finder of fact is able to conclude that the practice or practices are
         sufficiently pervasive or sufficiently sanctioned by the insurance company that the
         conduct can be considered a “general business practice” and can be distinguished
         by fair minds from an isolated event.

Dodrill v. Nationwide Mut. Ins. Co., 491 S.E.2d 1, 3 (W. Va. 1996).

         In the present case, Plaintiffs have not pled sufficient facts to state a claim under the Act

because they provide only a conclusory allegation that Defendants have a general business practice

of wrongfully denying coverage. (ECF No. 1–1 at 7.) Plaintiffs have provided no other factual

allegations in support of this claim. Again, this is exactly the type of bare legal conclusion this

Court is prohibited from considering under Rule 12(b)(6) standards. To establish a claim under

the Act, the West Virginia Supreme Court of Appeals is clear that Plaintiffs must provide proof of

multiple violations to establish that Defendants’ conduct constitutes a “general business practice.”

Quite simply, Plaintiffs’ Complaint does not contain “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. Accordingly, Count III of the Complaint

alleging violations of the West Virginia Unfair Trade Practices Act is DISMISSED for failure to

state a claim.



                                                  6
    Case 2:19-cv-00704 Document 48 Filed 08/18/20 Page 7 of 7 PageID #: 413



                                    IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss. (ECF

No. 4.) No claims remain. Accordingly, it is ORDERED that this civil action is DISMISSED

and retired from the docket of this Court. The Court DIRECTS the Clerk to remove this matter

from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        August 18, 2020




                                             7
